WENDELL L. GRIFFEN, Judge, dissenting. I dissent from the majority decision out of obedience to our supreme court’s decision in Sublett v. Hipps, 330 Ark. 58, 952 S.W.2d 140 (1997). There, the supreme court affirmed an order granting summary judgment in favor of defendants in a personal injury action involving a rear-end collision. The summary judgment motion in that case was based, as is the case in the present appeal, on the plaintiff Sublett’s deposition testimony in which she admitted, among other things, that she was not aware of anything that Hipps did wrong in connection with the accident. Hipps contended in her summary-judgment motion that Sublett’s version of the events as set forth in her deposition testimony presented no genuine issue of material fact and direcdy refuted allegations in her complaint. Hipps also contended that Sublett’s admission that she was not aware of anything that Hipps did wrong established that Sublett was the sole proximate cause of her accident and damages. Justice Robert Brown, writing for the supreme court, addressed the effect of those admissions as follows: Sublett admits that Hipps did not cut her off when she changed lanes and further that Hipps did nothing wrong. These drastic admissions, which contradict her complaint, not only fail to create a genuine issue of material fact under Ark. R. Civ. P. 56(c), but they appear to concede lack of fault on Hipp’s [sic]part. We have affirmed grants of summary judgment in the past when the plaintiff/appellant makes a pivotal admission that goes to the heart of the case. See, e.g., Bushong v. Garman Co., 311 Ark. 228, 843 S.W.2d 807 (1992); King v. Jackson, 302 Ark. 540, 790 S.W.2d 904 (1990). This is such a case. In the present case, the summary judgment motion was based on a question and answer during appellant’s deposition. Appellant was asked, “Do you know of anything your daughter did to cause the accident down in Dallas?” She responded, “No. All I know, traffic was bumper to bumper.” This answer directly contradicts appellant’s allegations of negligence against appellee. It is settled law in Arkansas that the fact that an accident occurs is not evidence of negligence on the fault of anyone. See AMI Civil 4th 603; see also Mahan v. Hall, 320 Ark. 473, 897 S.W.2d 571 (1995); Pilkington v. Riley, 271 Ark. 746, 610 S.W.2d 570 (1981). There appears to be no rear-end collision exception to this settled principle of law. If the complaining party denies that the defending party to a negligence action did anything wrong, it appears that the rationale of Suhlett v. Hipps and similar decisions by our supreme court compel the result reached by the trial court in this instance. Therefore, I am obliged to respectfully dissent from the decision to reverse the trial court and remand this case for further proceedings. I am authorized to state that Judge STROUD joins in this opinion.